 Case 20-05171          Doc 28          Filed 04/17/20 Entered 04/17/20 13:12:48      Desc Main
                                          Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JUDGE                         Janet S. Baer               Case No.              20 B 05171
DATE                          April 17, 2020              Adversary No.
CASE TITLE                    In re Sebastian Palladino
                              Order Granting in Part and Denying in Part Sebastian Palladino’s
                              Motion to Extend the Automatic Stay (ECF No. 16) and Granting
TITLE OF ORDER
                              HSBC Bank USA, National Association’s Motion for In Rem Relief
                              from the Automatic Stay and Co-Debtor Stay (ECF No. 18)

DOCKET ENTRY TEXT

The Court grants in part and denies in part debtor Sebastian Palladino’s motion to extend the
automatic stay. The stay will be extended as to all of Sebastian Palladino’s creditors, except for
HSBC Bank USA, National Association, through the hearing on confirmation. HSBC Bank
USA, National Association’s motion for in rem relief from the automatic stay and co-debtor stay
is granted.

[For further details see text below.]


                                               STATEMENT

        Two matters are before the Court for ruling: (1) the continued motion of debtor Sebastian
Palladino (the “Debtor”) to extend the automatic stay in his new chapter 13 case that was
commenced on February 26, 2020; and (2) the continued motion of HSBC Bank USA, National
Association (the “Lender”) for in rem relief from the automatic stay and co-debtor stay. In addition
to considering the two motions, the Court has reviewed the detailed response to the Lender’s
motion, with supporting documentation, that was filed by the Debtor. The Court has also reviewed
the motion filed by the Debtor on April 15, 2020 for leave to amend his bankruptcy petition.

        This is the Debtor’s fourth chapter 13 bankruptcy case in the last two years:

        (1) The first case (Bankr. No. 18-07470) was filed on March 15, 2018 and
            dismissed on April 4, 2018 on the chapter 13 trustee’s motion for failure to file
            a plan and other required documents.

        (2) The second case (Bankr. No. 18-11335) was filed about fourteen days later,
            on April 18, 2018, and dismissed on August 17, 2018, also on the chapter 13
            trustee’s motion.

        (3) The third case (Bankr. No. 18-31276) was filed on November 6, 2018. After
            substantial proceedings were held, on May 24, 2019, the Court entered an

                                                    1
Case 20-05171         Doc 28     Filed 04/17/20 Entered 04/17/20 13:12:48               Desc Main
                                   Document     Page 2 of 6



            order denying confirmation and dismissing the case on the chapter 13 trustee’s
            motion, with a 180-day bar to refiling. On June 6, 2019, the Debtor filed a
            motion to alter or amend the order. Subsequently, the motion was fully briefed,
            and multiple hearings took place. The Court ultimately denied the motion to
            alter or amend on January 3, 2020. In doing so, the Court read into the record
            a very detailed ruling that outlined the history of the Debtor’s eleven-year
            battle with the Lender in connection with the mortgage on the property where
            the Debtor lives in Naperville (the “Property”). The Court will not repeat those
            substantial findings but incorporates them herein. The Debtor did not appeal
            either the May 24, 2019 or the January 3, 2020 ruling.

           During the course of the third chapter 13 case, the Debtor also filed an
           adversary proceeding against the Lender and others. (Adv. No. 19-00131.)
           That adversary remains pending and has been stayed pursuant to an order
           entered on April 19, 2019 in which the Court abstained from proceeding on
           the adversary complaint pending final resolution of the Lender’s foreclosure
           action in the Circuit Court of DuPage County.

        In addition to the current bankruptcy, the three prior cases, and the adversary proceeding,
the Debtor filed a case against the Lender and others in the United Stated District Court for the
Northern District of Illinois. (Case No. 1:15-cv-10610.) Judge Joan B. Gottschall entered an order
on March 24, 2017 abstaining from hearing that case until completion of the state court foreclosure
suit. Finally, the Debtor’s ex-spouse, Marcella A. Palladino, filed her own chapter 7 case in this
Court on September 20, 2018. (Bankr. No. 18-26490.) A no-asset report was filed in that case on
October 17, 2018, a discharge order was entered on December 18, 2018, and the case was
subsequently closed.

              DEBTOR’S MOTION TO EXTEND THE AUTOMATIC STAY

        Pursuant to § 362(c)(3) of the Bankruptcy Code, if a debtor files a case and another case
in which he was a debtor “was pending within the preceding [one]-year period but was dismissed,”
then the automatic stay in connection with “any action taken with respect to a debt or property
securing such debt . . . shall terminate with respect to the debtor on the 30th day after the filing of
the later case[.]” 11 U.S.C. § 362(c)(3)(A). The debtor, however, may seek extension of the stay
but “only if [he] demonstrates that the filing of the later case is in good faith as to the creditors to
be stayed[.]” 11 U.S.C. § 362(c)(3)(B).

        Under § 362(c)(3)(C), the later case is presumptively filed not in good faith: (1) “as to all
creditors, if . . . “there has not been a substantial change in the financial or personal affairs of the
debtor since the dismissal of the next most previous case,” 11 U.S.C. § 362(c)(3)(C)(i); and (2)
“as to any creditor that commenced an action [for relief from the stay] in a previous case in which
the individual was a debtor if, as of the date of dismissal of such case, that action was still pending
or had been resolved by terminating, conditioning, or limiting the stay as to actions of such
creditor,” 11 U.S.C. § 362(c)(3)(C)(ii).




                                                  2
Case 20-05171         Doc 28     Filed 04/17/20 Entered 04/17/20 13:12:48               Desc Main
                                   Document     Page 3 of 6



       Here, the Debtor’s case was presumptively filed not in good faith as to the Lender pursuant
to § 362(c)(3)(C)(ii), because the Lender opposed extension of the automatic stay in the Debtor’s
previous case (Bankr. No. 18-31276) and that opposition was resolved by an order entered on
January 22, 2019 which limited the stay as to the Lender. Specifically, in that order, the Court did
not extend the automatic stay as to the Lender or with respect to the Debtor’s Property, granted
the Lender relief from the co-debtor stay with respect to Marcella A. Palladino, and allowed the
Lender to pursue its foreclosure case in the state court. Further, the Debtor’s case was
presumptively filed not in good faith as to all creditors pursuant to § 362(c)(3)(C)(i) unless he can
demonstrate that there has been a substantial change in his financial or personal affairs since
dismissal of his last case.

       The Debtor offers five “[c]hanged circumstances” which, he claims, make this new case
“more likely to succeed.” The Court finds that none of these alleged changes meets the burden
necessary to extend the automatic stay, especially as to the Lender.

          1. Chapter 7 Discharge of Promissory Note Signed by Debtor’s Ex-Wife

        The Debtor contends that only Marcella A. Palladino signed the promissory note and that,
upon the entry of the discharge in her chapter 7 bankruptcy case, the note is unenforceable against
her. This allegation is not a change in circumstances. The Debtor has always maintained that he
did not sign the promissory note, although he did admit that he signed the mortgage. Further, in
her chapter 7 case, the Debtor’s ex-wife admitted to signing the note and the mortgage, conceded
that the Property was worth $300,000, and indicated that she was its sole owner. Her chapter 7
discharge relieved her of any personal obligation as to the promissory note. However, it did not
remove the mortgage on the Property. Whoever owns the Property owns it subject to the mortgage.
Only the unsecured deficiency on the obligation evidenced by the note was discharged.

        The Debtor has consistently claimed that he did not sign the note and does not have an
obligation on it. That claim, however, does not change the facts with respect to the mortgage. The
Property has been and remains encumbered by a mortgage, and nothing has changed in that respect
since 2006, when the Debtor and his now ex-wife originally executed the mortgage.

                         2. No Legal and Valid Mortgage Assignment

        Next the Debtor alleges that no “legal and valid mortgage assignment” has “ever . . . been
presented to any court.” This is not a change in circumstances. Indeed, this is the very same
argument that the Debtor has been making to the foreclosure court since 2008 and to the district
court and this Court thereafter. For the reasons stated in great detail in the Court’s ruling of January
3, 2020, the legality and/or validity of the mortgage assignment is an issue for the state court to
address and one that that court has been addressing in one form or another for the past eleven
years.

                               3. Stabilization of Debtor’s Income

      The Debtor next alleges that his income has stabilized, having gone from “straight
commission” to “a high salary.” This is not a significant change in circumstances. In fact, a

                                                  3
 Case 20-05171         Doc 28      Filed 04/17/20 Entered 04/17/20 13:12:48                 Desc Main
                                     Document     Page 4 of 6



comparison of the Debtor’s schedules I and J in this case with those in his prior case reveal that
the Debtor’s gross income has actually decreased slightly, as has his net income.

                    4. Continued Debt Management and Payoff of Car Loan

        The Debtor also alleges that he has continued to manage his debts and that he has paid off
his car loan. These are not significant changes in circumstances justifying the extension of the
stay, particularly as to the Lender. Nothing has changed with respect to the Lender, except that the
arrears have continued to grow. Further, the Debtor has many other unsecured debts which remain
outstanding for which the Debtor proposes to pay a dividend of only 10%.

      5. No Mortgage on Debtor’s Primary Residence; Lender Is Not “True Owner”

         Finally, the Debtor alleges that he has no mortgage on his primary residence and that, in
any event, the Lender is not the “true owner.” According to the Debtor, he will “work out an
arrangement” directly with the “true owner” when that entity “appears.” This is not a change in
circumstances and is also disingenuous. Since 2008, the Debtor has been arguing in a number of
forums that the Lender is not the “true owner” of the obligations in connection with the Property.
In fact, the Debtor has argued under various theories that no one is owed anything on the Property
and that he owns the Property, now worth only $150,000, free and clear. For the reasons previously
stated on many occasions, the issue of who owns the mortgage obligations is squarely before the
state court, and there it will remain.

        In reviewing the plan in this case, the Court notes that the Debtor once again claims that
he is the owner of the Property free and clear of any mortgages or other liens. Despite that claim,
the Debtor’s plan does not make the value of the Property available to his creditors, whose
obligations he seeks to discharge by paying a dividend of only 10%. The Debtor cannot have it
both ways. He clearly does not have sufficient income to make payments to the “true” holder of
the mortgage on the Property, in order to retain that Property, even if the obligation is reduced to
the current value alleged by the Debtor.

        For the foregoing reasons, the Court finds that the Debtor’s case was filed not in good faith
under § 362(c)(3)(C), especially with respect to the Lender, and the stay will not be extended as
to the Lender. While extension of the stay as to all of the Debtor’s other creditors could be denied
as well, the Court will not go that far today, given the current financial state of the world and the
health challenges being faced. Accordingly, the Court will extend the stay as to all of the Debtor’s
creditors, other than the Lender, through the Debtor’s hearing on confirmation.

                      LENDER’S MOTION FOR IN REM RELIEF
                 FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

          The Lender has moved for in rem relief from the automatic stay and co-debtor stay pursuant
to §§ 362(d)(4) and 1301(c) of the Bankruptcy Code. Section 362(d)(4) provides, in relevant part,
that “the court shall grant relief from the stay by terminating, conditioning, or limiting such stay
 . . . with respect to a stay of an act against real property . . . if the court finds that the filing of the
petition was part of a scheme to delay, hinder, or defraud creditors that involved . . . multiple

                                                    4
Case 20-05171        Doc 28      Filed 04/17/20 Entered 04/17/20 13:12:48              Desc Main
                                   Document     Page 5 of 6



bankruptcy filings affecting such real property.” 11 U.S.C. § 362(d)(4)(B) (emphasis added). The
statute goes on to provide that an order entered thereunder, “if recorded in compliance with
applicable [s]tate laws governing notices of interests or liens in real property . . . shall be binding
in any other case under [Title 11] purporting to affect such real property filed not later than [two]
years after the date of the entry of such order.” 11 U.S.C. § 362(d)(4).

         The Lender argues that the Debtor’s history of serial filing of bankruptcy cases without a
change in circumstances and his use of the stay as a litigation ploy to drag out foreclosure
proceedings in other jurisdictions constitute bad faith, justifying entry of a recordable in rem order
for relief. The Court agrees.

        As outlined above, this is the fifth bankruptcy case filed by the Debtor or his ex-wife in the
last two years that affects the Property. The Debtor’s current case was filed after his last one had
been pending for over a year. In the prior case, the Court did not extend the automatic stay as to
the Lender, denied confirmation of the Debtor’s plan, ultimately dismissed the case on the chapter
13 trustee’s motion for bad faith, among other things, and imposed a 180-day bar to refiling. As
discussed above, there has been no change in circumstances that justifies the stay remaining in
place as to the Lender in this case. Clearly, the Debtor filed the current case, as he did the three
prior chapter 13 bankruptcies, in order to stall the Lender’s numerous attempts to foreclose on the
Property. Thus, the Court must grant the Lender’s motion for in rem relief. If appropriately
recorded by the Lender pursuant to 11 U.S.C. § 362(d)(4), the order will be binding in any other
bankruptcy case purporting to affect the Property filed by the Debtor or his ex-wife within the next
two years. See 11 U.S.C. § 362(d)(4).

        The Debtor’s response in opposition to the Lender’s motion is without merit. As discussed
above, nothing that the Debtor has argued either in his response to this motion or in his motion to
extend the stay is new. And, to the extent that the Debtor now alleges that he has discovered a new
document that further supports his argument that the Lender is not the proper holder of the
mortgage on the Property, that is an allegation for the Debtor to bring before the state foreclosure
court, not this one.

        Finally, the Lender also requests that the Court grant in rem stay relief as to the Debtor’s
ex-wife Marcella A. Palladino pursuant to § 1301(c). That statute provides that “[o]n request of a
party in interest and after notice and a hearing, the court shall grant relief from the stay . . . with
respect to a creditor, to the extent that[:] (1) as between the debtor and the individual protected
under [the stay], such individual received the consideration for the claim held by such creditor; (2)
the plan filed by the debtor proposes not to pay such claim; or (3) such creditor’s interest would
be irreparably harmed by continuation of such stay.” 11 U.S.C. § 1301(c).

        The Lender is entitled to relief from the co-debtor stay as to Marcella A. Palladino under
all three subsections of § 1301(c). First, Ms. Palladino was a signatory both on the note and on the
mortgage on the Property. In fact, in her own chapter 7 case, Ms. Palladino stated that she, not the
Debtor, was the sole owner of the Property. While Ms. Palladino received a discharge in her
chapter 7 case as to any remaining deficiency obligation she may have had on the note, the
mortgage remains on the Property. Second, the plan filed by the Debtor in this case does not
propose to pay anything on the Lender’s claim. The Debtor states in his plan that “[i]f the true

                                                 5
Case 20-05171       Doc 28     Filed 04/17/20 Entered 04/17/20 13:12:48           Desc Main
                                 Document     Page 6 of 6



owner appears, Debtor will work out an arrangement directly with that entity.” As explained
above, that disingenuous statement by the Debtor does not constitute any proposed payment on
the Lender’s claim. Third, the denial of in rem relief from the co-debtor stay would cause
irreparable harm to the Lender. The Debtor and his ex-wife have filed five bankruptcy cases during
the pendency of the mortgage foreclosure proceedings. The effect of each of those filings was to
delay, hinder, or otherwise undermine the Lender in the foreclosure proceedings. The Debtor has
not paid a penny on the mortgage in twelve years. The debt, originally in the amount of $313,500,
has now risen to an alleged balance of $667,356 due to accruing interest, unpaid taxes, costs, and
fees. In the meantime, the value of the Property has declined to what the Debtor now claims is
$150,000. Clearly, the Lender has been irreparably harmed and will continue to be injured each
day it remains bound by the automatic stay.

       For all of the foregoing reasons, the Lender’s motion for in rem relief from the automatic
stay and co-debtor stay is granted.


      DATED: April 17, 2020                         ENTERED:



                                                    __________________________
                                                    Janet S. Baer
                                                    United States Bankruptcy Judge




                                               6
